DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  07/23/2021 and 06/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 17-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2019/144931 A1, hereinafter Zhou) and in view of Lovely et al. ( US 2018/0371029 A1 hereinafter Lovely).


Regarding claim 1, Zhou teaches, 
(Original) A gas sensor (Page 5, middle paragraphs, Gas/ humidity sensor) comprising: 
at least two electrodes (Page 1, Abstract,  A first electrode, a second electrode) in operative arrangement with the nanowires (Page 1, Abstract, the nanowire layer is arranged between the first electrode and the second electrode)   and 
configured to provide a signal indicative of a change (Page 5, middle paragraph, A potential difference is formed between the first electrode and the second electrode providing output voltage) in conductivity of the nanowires, the conductivity of the nanowires being responsive to a change in concentration of a gas exposed to the biomaterial. (Page 5, middle two paragraph, the ions in the moisture diffuse in the channel formed by the nanowire and increase conductivity. When the humidity becomes high, the concentration of water molecules in the moisture becomes large, the ion concentration in the moisture becomes high, and the number of ions diffused in the channels formed by the nanowires increases, and The voltage/ signal indicative  between the two becomes high).

Zhou does not teach that a gas sensor comprising: a biomaterial comprising electrically-conductive protein nanowires.
However, Lovely teaches a biomaterial comprising electrically-conductive protein nanowires ([0019],[0064]  the invention features an electrically conductive pilus that is produced in a strain of the microorganism Geobacter sulfurreducens ).

Therefore, the combination of Zhou and Lovely teaches a gas sensor ( Zhou, Page 5), comprising: a biomaterial comprising electrically-conductive protein nanowires (Lovely, ([0019],[0064])  ; and at least two electrodes ( Zhou, Page 1, Abstract)   in operative arrangement with the protein nanowires (Lovely, ([0019],[0064])  and configured to provide a signal indicative of a change in conductivity of the protein nanowires(Zhou, Page 1, Abstract), the conductivity of the protein nanowires being responsive to a change in concentration of a gas exposed to the biomaterial (Zhou, Page 5, middle two paragraph).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou’ s respiration sensor / humidity/ gas sensor to incorporate Lovely’s biomaterial electrically-conductive protein nanowires with the benefits of Substantial improvements in the sensitivity of the sensors with improved conductivity (Lovely, ([0019],[0064]).


Regarding claim 4, Combination of Zhou and Lovely teaches the gas sensor of claim 1, 
Zhou and Lovely, with the obvious motivation above in claim-1, further teaches wherein conductivity of the protein nanowires (Lovely, [0019],[0064])., varies in response to changes in humidity (Zhou, Page 5, middle two paragraph, the ions in the moisture diffuse in the channel formed by the nanowire and increase conductivity. When the humidity becomes high, the concentration of water molecules in the moisture becomes large, the ion concentration in the moisture becomes high, and the number of ions diffused in the channels formed by the nanowires increases, and The voltage/ signal indicative between the two becomes high).

Regarding claim 5, Combination of Zhou and Lovely teaches the gas sensor of claim 4, 
Zhou, with the obvious motivation above in claim-1, further teaches wherein the changes in humidity are relative changes in humidity of between about 5% to about 100%. (Page 7, bottom paragraph, the relative humidity changes between 10% to 95%)

Regarding claim 6, Combination of Zhou and Lovely teaches the gas sensor of claim 1, 
Zhou and Lovely, with the obvious motivation above in claim-1, further teaches
 wherein the protein nanowires (Lovely, [0019],[0064])., are configured to yield an electrical output in response to exposure to moisture and without an applied voltage to the biomaterial. , (Zhou, Page 5, middle two paragraph, the ions in the moisture diffuse in the channel formed by the nanowire and increase conductivity. When the humidity becomes high, the concentration of water molecules in the moisture becomes large, the ion concentration in the moisture becomes high, and the number of ions diffused in the channels formed by the nanowires increases, and The voltage/ signal indicative between the two becomes high).

Regarding claim 7, Combination of Zhou and Lovely teaches the gas sensor of claim 1, 
Zhou with the obvious motivation above in claim-1, further teaches
 further comprising an energy store (Page 6 middle paragraph, as a wearable touch screen; since the sensor itself can output a humidity related voltage, the intrinsic voltage can characterize the breathing or touch state, so that the sensor does not require additional circuitry to operate, especially for Self-powered or store system). 

Regarding claim 8, Combination of Zhou and Lovely teaches the gas sensor of claim 1, 
Zhou with the obvious motivation above in claim-1, further teaches, wherein the at least two electrodes are configured (Page 1, Abstract, A first electrode, a second electrode) to apply a voltage to the biomaterial. (Page 5, middle two paragraph, the moisture in the environment will induce a voltage across the generator. Moreover, the output voltage at both ends of the moisture generator is determined by the humidity of the environment. the ions in the moisture diffuse in the channel formed by the nanowire, so that the ions preferentially flow in the channel, thereby the first electrode and the second electrode A potential difference/ voltage is formed between them.

Regarding claim 9, Combination of Zhou and Lovely teaches the gas sensor of claim 8, 
Zhou with the obvious motivation above in claim-1, further teaches, wherein the at least, wherein an applied voltage is of about 0.1 V to about 5 V. (Page 7, Bottom paragraph, the output voltage of the moisture generator can reach about 0.5 volts)

Regarding claim 10, Combination of Zhou and Lovely teaches the gas sensor of claim 1, 
Lovely, with the obvious motivation above in claim-1, further teaches
 wherein the protein nanowires comprise a pilus structure, a cytochrome filament structure, or a combination thereof. ([0019] electrically conductive pili were generated from a natural pilus protein from the microorganism Geobacter sulfurreducens).

Regarding claim 11, Combination of Zhou and Lovely teaches the gas sensor of claim 10, 
	Lovely, with the obvious motivation above in claim-1, further teaches
 wherein the pilus structure is a type IV pilus structure.([0036], "wild-type" PilA protein filament produced by the microorganism Geobacter sulfurreducens”)


Regarding claim 12, Combination of Zhou and Lovely teaches the gas sensor of claim 1, 
Lovely, with the obvious motivation above in claim-1, further teaches
wherein the protein nanowires are of the bacterium G. sulfurreducens.([0037] PilA protein filament from the microorganism Geobacter sulfurreducens, it is to note that “Geobacter sulfurreducens” is a bacterium)


Regarding claim 14, Combination of Zhou and Lovely teaches the gas sensor of claim 1,
Lovely, with the obvious motivation above in claim-1, further teaches
 wherein the biomaterial is a flexible film. ([0019],[0084]. In general, the an electrically conductive pilus that is produced in a strain of the microorganism Geobacter sulfurreducens in which the DNA sequence for PilA, the pilus monmer, are flexible material. protein cells were grown as a biofilm on a graphite electrode).

Regarding claim 15, Combination of Zhou and Lovely teaches the gas sensor of claim 14,
Lovely, with the obvious motivation above in claim-1, further teaches
wherein the film has a thickness of about 2 nm to about 500 nm.( [0065], [0089], Fig 18B, Fig 8, Microbial nanowires are thinner in the 3nm range. A single pilus bridging two electrodes was located, as illustrated in FIG. 8,  shows image of pili bridging a gap in an electrode array Height measurements confirmed that each filament was a pilus,  which have a diameter of 12 nm. if the film is single/ multiple layer biofilm the thickness of the film will be with the range of 2nm-500 nm)

Regarding claim 17, Combination of Zhou and Lovely teaches the gas sensor of claim 14,
Zhou with the obvious motivation above in claim-1, further teaches
The gas sensor of claim[[s]] 14[[-16]], further comprising a flexible substrate on which the film and the at least two electrodes are disposed (Page 7, example 1, middle paragraph, the substrate is a flexible substrate made of polyethylene terephthalate).

Regarding claim 20, Combination of Zhou and Lovely teaches the gas sensor of claim 1,
Lovely, with the obvious motivation above in claim-1, further teaches wherein the biomaterial comprises a composite of protein nanowires and at least one other material. ([0082], Figure 5 Strain W51 W57 was constructed from Geobacter
sulfurreducens strain PCA).

Regarding claim 21, Combination of Zhou and Lovely teaches the gas sensor of claim 20,
Lovely, with the obvious motivation above in claim-1, further teaches wherein
wherein the at least one other material is an organic or inorganic material that modifies a conductive property of the protein nanowires. ([0071],Figure 1, substituting tryptophan in one or more selected location in a "wild type" or unmodified PilA or protein nanowire can increase the conductivity of the pilus), confers structural support to the protein nanowires, or a combination thereof ([0073] Figure. 2 -3,is a schematic diagram showing the amino acid locations in a modified "W51 W57 modification" PilA protein filament from the microorganism Geobacter sulfurreducens with the locations F51 and Y57 substituted with tryptophan, and identified by arrows 204 and 205, according to principles the invention).

Regarding claim 22, Zhou teaches  
A wearable sensor ( Page 1, abstract, a wearable sensor) comprising: 
a gas sensor comprising:
 	at least two electrodes (Page 1, Abstract,  A first electrode, a second electrode) in operative arrangement with the nanowires (Page 1, Abstract, the nanowire layer is arranged between the first electrode and the second electrode)   and 
configured to provide a signal indicative of a change in conductivity(Page 5, middle paragraph, A potential difference is formed between the first electrode and the second electrode providing output voltage)  of the nanowires, the conductivity of the nanowires being responsive to a change in concentration of a gas exposed to the biomaterial; and an attachment mechanism. (Page 5, middle two paragraph, the ions in the moisture diffuse in the channel formed by the nanowire and increase conductivity. When the humidity becomes high, the concentration of water molecules in the moisture becomes large, the ion concentration in the moisture becomes high, and the number of ions diffused in the channels formed by the nanowires increases, and The voltage/ signal indicative  between the two becomes high).

Zhou does not teach that a gas sensor comprising: a biomaterial comprising electrically-conductive protein nanowires.
However, Lovely teaches a biomaterial comprising electrically-conductive protein nanowires ([0019],[0064]  the invention features an electrically conductive pilus that is produced in a strain of the microorganism Geobacter sulfurreducens ).

Therefore, the combination of Zhou and Lovely teaches a gas sensor ( Zhou, Page 5), comprising: a biomaterial comprising electrically-conductive protein nanowires (Lovely, ([0019],[0064])  ; and at least two electrodes ( Zhou, Page 1, Abstract)   in operative arrangement with the protein nanowires (Lovely, ([0019],[0064])  and configured to provide a signal indicative of a change in conductivity of the protein nanowires(Zhou, Page 1, Abstract), the conductivity of the protein (Lovely, ([0019],[0064])  nanowires being responsive to a change in concentration of a gas exposed to the biomaterial (Zhou, Page 5, middle two paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou’ s respiration sensor / humidity/ gas sensor to incorporate Lovely’s biomaterial electrically-conductive protein nanowires with the benefits of Substantial improvements in the sensitivity of the sensors with improved conductivity (Lovely, ([0019],[0064]).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and in view of Lovely and further in view of Park et al. (KR 101203181B1, hereinafter Park)

Regarding claim 2, Combination of Zhou and Lovely teaches the gas sensor of claim 1,
Zhou teaches a gas sensor ( Zhou, Page 5) comprising:  comprising electrically-conductive nanowires (Zhou, Page 1, Abstract),the conductivity of the nanowire changes to a change in concentration of a gas exposed to the nanowire(Zhou, Page 5, middle two paragraph).Lovely teaches protein nanowires (Lovely, ([0019],[0064]) .

Both Zhou and Lovely do not teach, conductivity of nanowire changes due to ammonia concentration.

However, Park teaches wherein conductivity of nanowires varies in response to changes in ammonia concentration (Park,[0024], When carbon nano tube exposed to NH 3 charge transfer occurs between the carbon nanotubes and
the gas molecules as a result conductivity of nanotube changes with the concentration of NH3 ).

	Therefore, the combination of Zhou, Lovely, and Park teaches, the gas sensor comprising:  comprising electrically-conductive nanowires (Zhou, Page 1, Abstract), the conductivity of the nanowire changes to a change in concentration of a gas exposed to the nanowire(Zhou, Page 5, middle two paragraph). A protein nanowires (Lovely, ([0019],[0064]) . and conductivity of nanowires varies in response to changes in ammonia concentration (Park,[0024]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou’ s respiration sensor / humidity/ gas sensor to incorporate Lovely’s  biomaterial electrically-conductive protein nanowires with the benefits of Substantial improvements in the sensitivity of the sensors with improved conductivity (Lovely, ([0019],[0064]) and further incorporate Park’s  conductivity change of nanotubes in response to ammonia concentration  with the benefits of  an excellent sensitivity for gas detection and the fast response when gas molecules are adsorbed.( Park, [0024]).


Regarding claim 18, Combination of Zhou and Lovely teaches the gas sensor of claim 1,
Zhou teaches a gas sensor ( Zhou, Page 5) comprising:  comprising electrically-conductive nanowires (Zhou, Page 1, Abstract),the conductivity of the nanowire changes to a change in concentration of a gas exposed to the nanowire(Zhou, Page 5, middle two paragraph).Lovely teaches protein nanowires (Lovely, ([0019],[0064]) .

Both Zhou and Lovely do not teach wherein the at least two electrodes are interdigitated.
However, Park teaches wherein the at least two electrodes are interdigitated. ([0025] Figure 1, The gas sensor forms an interdigital transducer (IDT) electrode on the substrate).

 Therefore, the combination of Zhou, Lovely, and Park teaches, the gas sensor comprising:  comprising electrically-conductive nanowires (Zhou, Page 1, Abstract), the conductivity of the nanowire changes to a change in concentration of a gas exposed to the nanowire (Zhou, Page 5, middle two paragraph). A protein nanowires (Lovely, ([0019],[0064]), and at least two electrodes are interdigitated (Park,[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou’ s  respiration sensor / humidity/ gas sensor to incorporate Lovely’s  biomaterial electrically-conductive protein nanowires with the benefits of Substantial improvements in the sensitivity of the sensors with improved conductivity (Lovely, ([0019],[0064]) and further incorporate Parks interdigital electrode patterns with the benefits of  a wide surface area, and excellent electron emission and chemical reactivity as a sensing material, thereby achieving high detection, fast response speed and recovery speed even at a low concentration of gas
(Park, [0025]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and in view of Lovely and Park, and further in view of Li  et al. (US 2018/0195997 A1, hereinafter Li).

Regarding claim 3,
Zhou teaches a gas sensor ( Zhou, Page 5) comprising:  comprising electrically-conductive nanowires (Zhou, Page 1, Abstract),the conductivity of the nanowire changes to a change in concentration of a gas exposed to the nanowire(Zhou, Page 5, middle two paragraph).Lovely teaches protein nanowires (Lovely, ([0019],[0064]) .
Park teaches conductivity of nanowires varies in response to changes in ammonia concentration (Park,[0024]).
Zhou, Lovely, and Park do not teach wherein the changes in ammonia concentration are within a range of about 5 ppb to about 15,000 ppb.

However, Li teaches wherein the changes in ammonia concentration are within a range of about 5 ppb to about 15,000 ppb.(Li,  [0096] Figure. 9 shows the response of source/drain current to 10 s NH3 pulses at 50-800 ppb).

Therefore, the combination of Zhou, Lovely, Park, and Li teaches, the gas sensor comprising: comprising electrically-conductive nanowires (Zhou, Page 1, Abstract), the conductivity of the nanowire changes to a change in concentration of a gas exposed to the nanowire (Zhou, Page 5, middle two paragraph). A protein nanowires (Lovely, ([0019],[0064]) and conductivity of nanowires varies in response to changes in ammonia concentration (Park,[0024]) the changes in ammonia concentration are within a range of about 5 ppb to about 15,000 ppb ( Li,  [0096] Figure. 9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou’ s  respiration sensor / humidity/ gas sensor to incorporate Lovely’s  biomaterial electrically-conductive protein nanowires with the benefits of Substantial improvements in the sensitivity of the sensors with improved conductivity (Lovely, ([0019],[0064]) and further incorporate Park’s  conductivity change of nanotubes in response to ammonia concentration  with the benefits of  an excellent sensitivity for gas detection and the fast response when gas molecules are adsorbed.( Park, [0024]), Also incorporate Li’s ammonia concentration detection range within  5 ppb to about 15,000 ppb ( Li, [0096] Figure. 9) with the benefits of wide range of ammonia gas concentration detection ( Li, [0042] Figure. 9).





Allowable Subject Matter
Claim 13 is objected to as being dependent upon claims (claim 13 depends on claims1-11) rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, Combination of Zhou and Lovely teaches the gas sensor of claim 1-11, upon which claim 13 is depends, 
However, Zhou and Lovely do not teach wherein the protein nanowires comprise a structure assembled from protein monomers having an amino acid sequence disclosed in Table 1 or Table 2.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. (CN 1527051A) 
The  invention discloses one kind of method and sensor for detecting organic gas with nano material. Based on the principle of nano material with high catalytic activity to produce organic molecular ion and the feature that the electrochemical modification of sensitive material produces no influence on ion measurement, the method determines the concentration of organic gas by means of detecting the current of ions, which is produced in the catalytic reaction process on nano material surface and made to immigrate under electric field in certain direction. The sensor has structure including ceramic substrate, electric heater, electrode with nano catalytic film coated and the opposite electrode. The sensor has high sensitivity, less influence of ambient temperature and humidity, no loss and long service life, and may be produced into miniature device and array by means of filming technology

Jee et al. (KR101768665B1) The present invention provides a wearable sensor comprising: a fiber; a self-assembled monolayer which is formed on at least one side of the fiber and includes a functional group; a carbon nanotube layer formed on the self-assembled monolayer and including a plurality of carbon nanotubes adsorbed on the self-assembled monolayer; and an electrode electrically connected to the carbon nanotube layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILARA SULTANA/Examiner, Art Unit 2858                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        11/3/2022